            Case 2:20-cv-01879-JAM-AC Document 28 Filed 12/14/20 Page 1 of 1


 1   Richard E. McGreevy (SBN 71889)
     Brian Leach (SBN 244744)
 2   Leach & McGreevy, LLP
 3   2833 Laguna Street
     San Francisco, CA 94123
 4   Telephone: 415-775-4455
     Facsimile: 415-775-7435
 5
 6   Attorneys for Defendants
     LITHIA MOTORS, INC. and
 7   LITHIA DMID, INC.
 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
     BRIAN GARLOUGH,                               Case No. 2:20-cv-01879-JAM-AC
11
12                                                 ORDER EXTENDING DEFENDANTS
            Plaintiff,                             LITHIA MOTORS, INC. AND LITHIA
13                                                 DMID, INC.’S TIME TO RESPOND TO
14                   vs.                           SECOND AMENDED COMPLAINT

15   FCA US LLC, a Delaware limited liability
     Company; LITHIA MOTORS, INC., an
16   Oregon corporation; LITHIA DMID, INC., a
17   Texas corporation; and DOES 1 through 25,
     inclusive,
18
19          Defendants.
20
21          The Court, having reviewed the December 11, 2020 Stipulation, and GOOD CAUSE
22   APPEARING, IT IS HEREBY ORDERED that Defendants LITHIA MOTORS, INC. and
23
     LITHIA DMID, INC.’s time to respond to the Second Amended Complaint is extended to
24
     December 22, 2020.
25
26          IT IS SO ORDERED.

27   DATED: December 11, 2020                    /s/ John A. Mendez
28                                               THE HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT JUDGE
                                                   1
       ORDER EXTENDING DEFENDANTS LITHIA MOTORS, INC. AND LITHIA DMID, INC.’S TIME TO RESPOND TO
                                   SECOND AMENDED COMPLAINT
